BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of fifty dollars.
In order to convict the appellant of the offense charged, it is essential that the state prove beyond a reasonable doubt that he drove a motor vehicle upon a public highway while intoxicated.
There are no facts or circumstances showing when the parked automobile in which appellant was seated was driven on the highway or that the appellant was intoxicated before or at the time it was parked near the highway.
The evidence being insufficient to support the conviction, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.